DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed December 7, 2021 have been fully considered but they are not persuasive. 
Applicant argues there is no showing on the record to support the conclusion that additional structure details of any of the listed components are essential for a proper understanding of the disclosed invention. This argument is not persuasive, the objection to the drawings remain because under 37 CFR 1.83(a) “The drawing in a nonprovisional application must show every feature of the invention specified in the claims.” The elements listed, namely “a print apparatus, a container-receiving unit, a print agent reservoir and a pump” are claimed subject matter. Is the container-receiving unit a vertical type or horizontal type? How is the print agent reservoir configured in the print apparatus in relation to the container-receiving unit and the pump? Is the print reservoir round or square? The answers to these questions are not conventional and are found in different areas in the classification scheme. Additionally, newly claimed subject matter a mixer, a print agent canister, and the container-receiving unit and reusable print agent container are releasably removable is claimed subject matter that must be shown. Applicant’s arguments are not persuasive, the objection to the drawings remains.

Applicant argues Gomi fails to teach “monitoring the volume of print agent to below a threshold and then, in response, adding print agent of a different lower concentration than was int eh container previously,” because of the citation of (¶0059). This argument is not persuasive.  Paragraph (¶0059) was cited for clarity and brevity, but applicant is reminded they are responsible for reading all of the reference. To help applicant understand the full context please ready (¶0055-¶0063). There you’ll understand the “the developer having a concentration near that of the carrier liquid,” actually has a lower concentration.
Gomi teaches (¶0056) that “since the toner concentration developer recovered by the second squeeze unit 7 or the photoreceptor cleaning unit 8 is lower than that of the developer recovered by the development unit 5 or the first squeeze unit 6, when developer having this relatively low concentration is returned to the stirring tank 92, the toner concentration of the developer accumulated in the stirring tank 92 decreases significantly.” Furthermore, Gomi teaches (¶0057) pumping the lower concentration toner from the buffer tank 93 (i.e., print agent reservoir) to the stirring tank 92 (reusable print agent container0.
Applicant argues that Gomi fails to teach pumping fluid from tank 92 back to one of the other tanks similar to what is recited in claim 1. This argument is not persuasive because this .


Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show: a print apparatus, a container-receiving unit, a print agent reservoir, a pump, a mixer, a print agent canister, and the container-receiving unit and reusable print agent container are releasably removable. The black boxes of FIG. 1 and FIG. 2 are insufficient.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 13-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gomi et al. US Pub 2012/0294653 A1 (Gomi).
Regarding claim 1, Gomi teaches a print apparatus comprising: 
a container-receiving unit (92) for receiving a reusable print agent container (92 or 93); 
5a print agent reservoir (93, 94 or 95) for storing print agent to be consumed by the print apparatus during a printing operation; 

10operate the pump to transfer print agent of a first concentration from the reusable print agent container (92) to the print agent reservoir (93, 94 or 95); and 
responsive to determining that a volume of print agent of the first concentration in the reusable print agent container has fallen below a threshold volume (¶0064-¶0066), operate the pump to transfer a volume of print agent of a second, lower concentration from 15the print agent reservoir to the reusable print agent container (¶0055-¶0063).
Regarding claim 2, Gomi teaches a print apparatus according to claim 1, wherein the processing circuitry is further to operate the print apparatus to consume print agent from the print agent reservoir (93, 94 or 95) for delivery to a printable substrate (transfer paper, ¶0022).  
Regarding claim 3, Gomi teaches a print apparatus according to claim 2, wherein the processing circuitry is to operate the print apparatus to consume the print agent at a concentration greater than the concentration of the print agent in the reusable print agent container (¶0058).  
Regarding claim 4, Gomi teaches 25a print apparatus according to claim 1, wherein the first concentration comprises a concentration of between around 5% and 100% by weight (¶0065).  
claim 5, Gomi teaches a print apparatus according to claim 1, wherein the second concentration comprises a concentration of between around 2% and 7% by weight (FIG. 5).  
Regarding claim 6, Gomi teaches a method comprising: 
providing a reusable print agent canister (95) containing print agent for use in a print apparatus; WO 2020/040759PCT/US2018/047544 14 
transferring print agent of a first concentration from the reusable print agent canister to a print agent tank (92) of the print apparatus for consumption by the print apparatus during a printing operation; and 
responsive to determining that an amount of print agent of the first concentration in 5the reusable print agent canister has dropped below a threshold level, transferring print agent of a second, lower concentration from the print agent tank to the reusable print agent canister (¶0055-¶0063).  
Regarding claim 7, Gomi teaches a method according to claim 6, further comprising: 10performing a printing operation of the print apparatus using the print agent transferred from the reusable print agent canister to the print agent tank (¶0055-¶0063).
Regarding claim 8, Gomi teaches a method according to claim 7, wherein the print agent used for the printing operation is consumed at a concentration higher than the first concentration of the 15print agent in the reusable print agent canister (¶0055-¶0063).
Regarding claim 13, Gomi teaches 5a machine-readable medium comprising instructions which, when executed by a processor, cause the processor to: 

in response to determining that the volume of print agent in the reusable print agent container has reduced to below a threshold level, control the pump to transfer a defined volume of print agent of a second concentration from the print agent tank to the reusable print agent container, wherein the second concentration is lower than the first 15concentration (¶0059).  
Regarding claim 14, Gomi teaches a machine-readable medium according to claim 13, wherein the first concentration comprises a concentration of between around 5% and 100% by weight; 
20wherein the second concentration comprises a concentration of between around 2% and 7% by weight; and/or 
wherein the defined volume of print agent of the second concentration comprises a volume of between around 300 cubic centimetres and 600 cubic centimetres (¶0064-¶0067).  
Regarding claim 15, Gomi teaches 25a machine-readable medium according to claim 13, comprising instructions which, when executed by a processor, cause the processor to: 
operate the print apparatus to consume print agent from the print agent tank for delivery to a printable medium (¶0022).
claim 19, Gomi teaches a method according to claim 6, further comprising: decreasing concentration of the print agent in the print agent tank after receipt from the print agent canister (¶0055-¶0063). 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 9-12, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. US Pub 2012/0294653 A1 (Gomi) and Kato US 8,270,880.
Regarding claim 9, Gomi teaches a method according to claim 6. Furthermore, Gomi teaches 20creating print agent of a third concentration using at least a portion of the print agent of the second concentration (¶0064-¶0067); providing the print agent of the third concentration to the reusable print agent canister (¶0064-¶0067). Gomi differs from the instant 
Regarding claim 10, Gomi and Kato teach 25a method according to claim 9. Furthermore, Gomi teaches creating print agent of a third concentration comprises combining at least a portion of the print agent of the second concentration, liquid carrier and solid print agent (¶0064-¶0067). 
Regarding claim 11, Gomi teaches a method according to claim 10, wherein creating print agent of a third 30concentration comprises combining the print agent of the second concentration, the liquid carrier and the solid print agent using a high-shear mixer (¶0064-¶0067).  
Regarding claim 12, Gomi teaches a method according to claim 6, wherein transferring print agent of the second concentration from the print agent tank to the reusable print agent canisterWO 2020/040759PCT/US2018/047544 comprises transferring between around 300 cubic centimetres and 600 cubic centimetres of print agent of the second concentration from the print agent tank to the reusable print agent canister (¶0064-¶0067).  
claim 16 and 18, Gomi teaches a print apparatus according to claim 1 and method of claim 6. Gomi differs from the instant claimed invention by not explicitly disclosing: the container-receiving unit is structured to releasably receive the reusable print agent container which is also removable.  However, configuring elements of an image forming device to be removable or in other words detachably attachable or replaceable. Kato teaches the container-receiving unit (C3 L1-10) is structured to releasably receive the reusable print agent container which is also removable (C10 L1-10). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to configure the tanks taught by Gomi to be removable in the manner taught by Kato since this is a well-known modification as exemplified by Kato.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. US Pub 2012/0294653 A1 (Gomi).
Regarding claim 17, Gomi teaches a print apparatus according to claim 1. Gomi differs from the instant claimed invention by not explicitly disclosing: a mixer in the stirring tank. However, Gomi does suggest the print agent reservoir comprises a mixer to adjust concentration of print agent in the print agent reservoir, because the tank is called a stirring tank, thus suggesting a stirring or mixing element is inside the tank. It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to include a stirring or mixing element in the stirring tank taught by Gomi since Gomi calls it a stirring tank whose purpose is stirring developer and a mixer is a well-known tool for aiding stirring.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Gomi et al. US Pub 2012/0294653 A1 (Gomi) and Manders et al. US 8,398,217 B2 (Manders).
Regarding claim 20, Gomi teaches a method according to claim 6. Gomi differs from the instant claimed invention by not explicitly disclosing: transferring the print agent of the second, lower concentration from the print agent tank to the reusable print agent canister to prevent overflow of the print agent tank. However, preventing overflow is a known problem. Manders teaches preventing overflow by adding a weir or wall in the supply buffer tank (C4 L50-65). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to prevent overflow of the print agent tank by transferring print agent of the second lower concentration back form the print agent tank to the reusable print agent canister, since this is a known solution to a known problem that may be implemented in this instance with the predictable outcome of overflow being prevented.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA L ELEY/
Examiner, Art Unit 2852